Title: From Benjamin Franklin to [William Franklin, 12 October 1774]
From: Franklin, Benjamin
To: Franklin, William


[October 12, 1774]
[Page or pages missing] on their Virtue, Wisdom and Magnanimity: Lord C——n says he would give half his Worth in the World to be present at the Debates of such an uncorrupted Body on so important an Occasion; and I often regret that I did not leave this Country in time to have been there myself.
Your Omission of Remittances to me I now feel very sensibly; for I find myself more indebted to the G. Post Office than I expected, and am embarassed to discharge it. I am ever, Your affectionate Father
